NO. 07-07-0093-CR
NO. 07-07-0094-CR
NO. 07-07-0095-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 5, 2007
______________________________

SABAS RODRIGUEZ, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;
NOS. A15790-0411; A15791-0411; B15950-0503; 
HON. ROBERT W. KINKAID, JR., PRESIDING
_______________________________

Memorandum Opinion
______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 Sabas Rodriguez (appellant) appeals three judgments revoking his community
supervision.  He was originally convicted of forgery and theft via a plea bargain and
received a sentence of two years in a state jail facility.  His sentence was suspended, and
he was placed on probation for five years.  Subsequently, the State filed two separate
motions to revoke that probation.  The second resulted in its revocation and his
incarceration for two years.  Appellant timely noticed his appeal.  His appointed counsel
then moved to withdraw, after filing a brief pursuant to Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that he had searched the record
and found no arguable grounds for reversal.  The motion and brief illustrated that appellant
was informed of his rights to review the appellate record and file his own brief.  So too did
we inform appellant that any pro se response or brief he cared to file had to be filed by May
31, 2007.  To date, appellant has filed no pro se response or brief. 
	In compliance with the principles enunciated in Anders, appellate counsel discussed
one potential area for appeal that concerned the sufficiency of the evidence supporting the
trial court's determination to revoke appellant's probation.  However, counsel explained
how "the overwhelming weight of the evidence does not appear to require reversal."
	So too did we conduct an independent review of the record to determine whether
there existed reversible error and found none.  See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991) (requiring us to conduct an independent review).  Since no appeal
was taken within 30 days from the date of appellant's guilty plea and original conviction,
we have no jurisdiction over any purported error arising from or prior to the plea hearing. 
Manuel v. State, 944 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); see Cooper v. State, 45
S.W.3d 77, 83 (Tex. Crim. App. 2001).  Moreover, appellant pled true to more than a
majority of the grounds upon which the State sought to revoke his probation.  Finding any
one ground to exist entitled the trial court to grant the State's motion.  Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1979).  Finally, the punishment levied was within the
range provided by statute.  
	Accordingly, we grant counsel's motion to withdraw and affirm the judgments of the
trial court.

							Brian Quinn 
						          Chief Justice


Do not publish.